Per Curiam.
It appearing by written stipulation executed by counsel for relators and counsel for respondents that the proceeding in the United States District Court for the District of Montana, Billings Division, wherein the relators in this action are plaintiffs and Bair-Collins Co., a corporation, and others are defendants, which action is the basis of this particular proceeding, has been dismissed with prejudice as fully settled, for which reason the instant proceeding in this court should also be dismissed;
Now therefore it is ordered that this original proceeding No. 9485 in this court be and it is dismissed with prejudice as fully settled.
MR. CHIEF JUSTICE ADAIR, and MR. JUSTICES FREEBOURN and ANGSTMAN, concur.